DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1 thru 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurz et al. US 10,074,593 B2.  Kurz discloses (see, for example, FIG 1, and 3) a semiconductor device comprising an insulating substrate 20, first metal layer 211, second metal layer (i.e. left side) 21, semiconductor chip 1, upper electrode (i.e. top layer of semiconductor chip 1), lower electrode (i.e. bottom layer of chip 1), first main terminal 31, second main terminal 3’, first detection terminal 30, and second detection terminal 4.  The second detection terminal 4 is separated from the first detection terminal 30.  In FIG 3, Kurz discloses the lower electrode being electrically connected to the second metal layer 21 through the bonding wire 8.  Further, shunt resistors are well known in the art for measuring and detecting current.  Kurz does not clearly disclose the first and second terminals as detection terminals; however, these metal layers are capable to detect current by virtue of their material and hence conductivity.  It would have been obvious to one of ordinary skill in the art to have the first and second terminals as detection terminals in order to pass current in the semiconductor device, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F. 2d 1647 (1987).  Claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
	Regarding claim 2, see, for example, FIG 1 wherein Kurz discloses a frame body 71, and sealing body 72.
	Regarding claim 3, see, for example, FIG 1 wherein Kurz discloses the connection portion including the first main terminal 31, and first detection terminal 30 are completely surrounded by the sealing material 72.
	Regarding claim 5, see, for example, see, for example, FIG 3 wherein Kurz discloses the first main terminal having a hole 35.
Regarding claim 6, see, for example, FIG. 3 wherein Kurz discloses the second detection terminal 4 being fixed to the first metal layer 21.
Regarding claim 7, see, for example, column 3, lines 37-64 wherein Kurz discloses the region 3 being made integrally of a common metal material with different resistivities. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz et al. US 10,074,593 B2 as applied to claims 1-3, and 5-7 above, and further in view of Tschiribs US 2010/0127371 A1.  Kurz does not disclose a lid, the semiconductor chip interposed between the insulating substrate and the lid, wherein a connection portion between the first main terminal and the first detection terminal is located between the insulating substrate and the lid.  However, Tschiribs discloses (see, for example, FIG 1) a semiconductor device comprising a lid 40 that covers a chip 36, and insulating substrate 31.  It would have been obvious to one of ordinary skill in the art to have a lid, the semiconductor chip interposed between the insulating substrate and the lid, wherein a connection portion between the first main terminal and the first detection terminal is located between the insulating substrate and the lid in order to keep the sealing material within the semiconductor device.

Response to Arguments
5.	In view of the applicant’s amendment filed 8/23/22, the second detection terminal has been re-interpreted as element 4 (see FIG 3 of Kurz US 10,074,593 B2), which is separated from the first detection terminal 30.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
October 12, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815